Citation Nr: 1205673	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-18 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the August 27, 1959, VA rating decision severing service connection for right knee medial meniscectomy residuals was clearly and unmistakably erroneous.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to March 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Regional Office (RO) which determined that "the decision to deny compensation for post-operative residuals, medial meniscectomy, right knee" was not clearly and unmistakably erroneous; determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus; and denied service connection for a chronic left knee disorder on the merits.  In November 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  At the hearing, the Board advanced the Veteran's appeal on the docket on its own motion.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 27, 1959, VA rating decision severed service connection for right knee medial meniscectomy residuals effective as of September 30, 1959.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1959.  The Veteran did not submit a notice of disagreement (NOD) with the adverse decision.  

2.  The Veteran's service treatment records then of record in August 1959 reflect that the Veteran's right knee internal derangement was not identified at his physical examination for service entrance and was determined by a treating naval physician to have not existed prior to service entrance.  

3.  In June 2006, VA determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2006.  In August 2006, he submitted a NOD.  

4.  In January 2007, VA issued a statement of the case (SOC) to the Veteran.  He did not perfect a substantive appeal from the June 2006 VA decision.  

5.  The documentation submitted since the June 2006 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

6.  Service connection is currently in effect for right knee medial meniscectomy residuals.  

7.  The Veteran's chronic left knee arthritis has been objectively shown to be etiologically related to his service-connected right knee medial meniscectomy residuals.  



CONCLUSIONS OF LAW

1.  VA committed clear and unmistakable error in its August 27, 1959, rating decision severing service connection for right knee medial meniscectomy residuals.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 3.105(d) (1959); 38 C.F.R. § 3.105(a) (2011).  

2.  The June 2006 VA determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medical meniscus is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee torn medical meniscus has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2011).  

3.  Chronic left knee arthritis was incurred proximately due to or as the result of the Veteran's service-connected right knee medial meniscectomy residuals.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Inform and to Assist 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Court has directed that the VCAA does not apply to claims of clear and unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Severance of Service Connection for a Right Knee Disorder

A.  Historical Review

The report of the Veteran's May 1944 physical examination for service entrance reflects that no chronic right knee disability was identified.  The Veteran's extremities were found to be normal.  Naval clinical documentation dated in November 1945 states the Veteran complained of reoccurring "locked knee" attacks over the preceding 10 months.  He reported that he had initially injured his knee in 1939 while playing baseball.  The Veteran was diagnosed with right knee internal derangement.  The treating naval physician specifically determined that the disorder did not exist prior to service entrance.  The Veteran subsequently underwent a November 1945 right knee surgical repair.  

In a July 16, 1946, rating decision, VA established service connection for right knee internal derangement repair residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of March 22, 1946.  

The report of a July 1948 VA examination for compensation purposes states that the Veteran had initially injured his right knee in 1939 while playing ball; his right knee remained asymptomatic until October 1944 during active service when it began to swell; and he underwent an inservice right knee operation.  In July 1948, VA recharacterized the Veteran's service-connected post-operative right knee disability as right knee semi-lunar cartilage removal residuals and instability; assigned a 10 percent evaluation for that disability for the period from May 1, 1947, to July 18, 1948; and assigned a 30 percent evaluation for that disability for the period on and after July 19, 1948.  In July 1949, VA recharacterized the Veteran's right knee disability as right knee medial meniscectomy residuals evaluated as 10 percent disabling and effectuated the award as of September 22, 1949.  

In November 1958, VA proposed to sever service connection for right knee medial meniscectomy residuals.  In support of the proposed severance, VA rating personnel advanced that:

In the absence of any evidence showing any pathology superimposed upon Veteran's pre-service condition by injury or disease during service, the persistence of symptoms in service and the expected manifestations of such symptoms without accelerating disease or injury does not represent aggravation by service.  The operation in service was remedial in nature and the evidence fails to show that Veteran's condition on discharge from service was worse than that which pre-existed service.  A clear and unmistakable error was made in granting service connection and it is hereby proposed to sever same.  

On August 27, 1959, VA effectuated the proposed severance.  VA rating personnel clarified that: 

In the absence of any evidence showing any pathology superimposed upon Veteran's pre-service condition by injury or disease during service, the rating of 7-16-46 granting service connection for the post-operative residuals and all subsequent ratings confirming and continuing the service connection are held to constitute clear and unmistakable error in view of the fact that the operation performed in service was remedial in nature and there is no evidence that the Veteran's condition on discharge was worse than that which pre-existed service.  

The Veteran was informed in writing of the severance of service connection effective as of September 30, 1959, and his appellate rights in September 1959.  The Veteran did not submit a NOD with the decision.  

B.  Clear and Unmistakable Error

The Veteran asserts the August 27, 1959, VA decision severing service connection for his right knee medial meniscectomy residuals effective as of September 20, 1959, was clearly and unmistakably erroneous.  

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002).  Title 38 of the Code of Federal Regulations (2011) provides, in pertinent part, that: 

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2011).  

The Court has set forth the following three-pronged test to determine whether "clear and unmistakable error" is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

In August 1959, the severance of service connection was governed by the provisions of 38 C.F.R. § 3.105(d) (1959).  The regulation directs, in pertinent part, that:

Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  

As noted above, the Veteran's service treatment records establish that (1) no chronic right knee disability was identified at his May 1944 physical examination for service entrance and (2) a treating naval physician specifically concluded that his right knee internal derangement did not exist prior to service entrance.  The medical documentation of record in August 1959 encompasses no objective evidence either establishing that the Veteran's right knee internal derangement and/or other chronic right knee disability existed prior to service entrance or otherwise rebutting the treating naval physician's opinion.  Neither the November 1958 proposal to sever service connection nor the August 27, 1959, rating decision implementing the proposed severance identifies any specific documentation rebutting the naval physician's opinion that the Veteran's right knee internal derangement did not exist prior to service entrance or otherwise supporting the severance.  Indeed, the severance action appears to have been based solely upon the VA rating personnel's difference of opinion with the July 16, 1946, rating decision establishing service connection.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of 'clear and unmistakable error' in Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  On August 27, 1959, the record contained no objective evidence that the July 16, 1946, rating decision establishing service connection for right knee internal derangement repair residuals was clearly and unmistakably erroneous.  In the absence of such evidence, the Board finds that the August 27, 1959, rating decision severing service connection for right knee medial meniscectomy residuals failed to comply with the provisions of 38 C.F.R. § 3.105(d) (1959) and is therefore clearly and unmistakably erroneous.  


III.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Prior VA Decisions

In July 1949, the RO denied service connection for a left knee torn medial meniscus as the claimed disorder was not shown to be secondary to his service-connected right knee disorder.  The Veteran was informed in writing of the adverse decision and his appellate rights in July 1949.  He did not submit a NOD with the decision.  

The evidence upon which VA formulated its decision may be briefly summarized.  The Veteran's service treatment records do not reflect that he was diagnosed with or treated for a chronic left knee disorder.  The report of the July 1948 VA examination for compensation purposes states that the Veteran presented a history of having fallen two days prior to the examination when his right knee gave way and landing on his left knee.  The Veteran was diagnosed with left knee lateral instability.  

In December 2005, the Veteran sought to reopen his claim of entitlement to service connection for a left knee torn medial meniscus.  In June 2006, VA determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus.  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2006.  In September 2006, the Veteran submitted a NOD.  In January 2007, VA issued a SOC to the Veteran.  The Veteran did not perfect a timely substantive appeal from the June 2006 VA determination.  

The additional documentation considered by VA in reaching its June 2006 determination consisted of VA and private clinical documentation and written statements from the Veteran and his friend.  A February 2006 physical evaluation from G. Richo, M.D., conveys that chronic left knee pain.  The Veteran was diagnosed with bilateral osteoarthritis of the knees.  


B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that:  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional documentation submitted since the June 2006 rating decision consists of VA and private clinical documentation; the transcript of the November 2011 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A November 2007 physical evaluation from M. Klassen, M.D., states that the Veteran was diagnosed with bilateral knee arthritis.  The doctor opined that "it is as likely as not that his left knee arthritis is also related to his military service as his antalgic gait has favored his left extremity because of his right knee injury."  At the November 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had injured and reinjured his left knee in multiple falls caused by his service-connected right knee disorder.  
The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he sustained a chronic left knee disorder secondary to repeated falls and associated left knee trauma caused by his service-connected right knee disability.  The Board finds that the Veteran's testimony is credible and constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a left knee torn medial meniscus is reopened.  

C.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right knee medial meniscectomy residuals.  

As discussed above, the Veteran's service treatment records do not relate that the Veteran was diagnosed with a chronic left knee disorder.  

The November 2007 physical evaluation from Dr. Klassen, states that the Veteran was diagnosed with bilateral knee arthritis.  The doctor concluded that:

... it is as likely as not that his left knee arthritis is also related to his military service as his antalgic gait has favored his left extremity because of his right knee injury.  It is within medical probability that his bilateral knee injuries are service-connected.  ...probability is greater than 51%.   

The probative medical evidence of record establishes that the Veteran sustained chronic left knee arthritis secondary to his service-connected right knee medial meniscectomy residuals.  In the absence of any competent evidence to the contrary, the Board concludes that service connection is now warranted for chronic left knee arthritis.  


ORDER

As VA committed clear and unmistakable error in its August 27, 1959, rating decision severing service connection for right knee medial meniscectomy residuals, the benefit sought on appeal are granted. 

The Veteran's application to reopen his claim of entitlement to service connection for a left knee torn medial meniscus is granted.  

Service connection for chronic left knee arthritis is granted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


